                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF FLORIDA
                                CASE NO. 19-61719-CIV-SMITH

 CHANEL, INC.,

                Plaintiff,

 vs.

 8CREPLICACHANEL.COM, et al.,

                Defendants.
                                              /

            ORDER GRANTING MOTION FOR FINAL DEFAULT JUDGMENT

       THIS CAUSE is before the Court upon Plaintiff’s Motion for Entry of Final Default

Judgment against Defendants (the “Motion”) [DE 24], filed herein on August 26, 2019. The Court

has carefully considered the Motion [DE 24] and is otherwise fully advised in the premises.

       On August 14, 2019, the Clerk entered a default against Defendants, the Individuals,

Partnerships, and Unincorporated Associations identified on Schedule “A” to Plaintiff’s instant

Motion (collectively “Defendants”) for failure to appear, answer or otherwise plead to the

complaint filed herein within the time required. See [DE 23]. Thereafter, on August 26, 2019,

Plaintiff filed the present Motion [DE 24] seeking a default judgment against Defendants.

Defendants failed to respond.

       Accordingly, it is ORDERED AND ADJUDGED as follows:

       1.     Plaintiff’s Motion [DE 24] is hereby GRANTED.

       2.     In accordance with Federal Rule of Civil Procedure 58, a separate final judgment

              will be entered.
       3.       Plaintiff is ordered to serve a copy of this Order upon Defendants (a) via email to

                the email addresses provided by each Defendant as part of the domain registration

                records for each of their respective domain names, including service via registrar,

                or directly on the Internet website operating under each of their corresponding

                domain names, including onsite contact forms; and (b) by publicly posting a true

                and accurate copy of the foregoing on the Internet website appearing at

                http://servingnotice.com/c0ll4te/index.html.

       DONE AND ORDERED in Fort Lauderdale, Broward County, Florida, this 28th day of

August, 2019.




                                      ________________________________
                                      RODNEY SMITH
                                      United States District Judge

Copies provided to:
Counsel of Record




                                                 2
